301 F.2d 663
James W. HUNT, Appellant,v.UNITED STATES of America, Appellee.
No. 8539.
United States Court of Appeals Fourth Circuit.
Argued March 20, 1962.Decided March 28, 1962.

James W. Hunt on brief pro se.
Plato Cacheris, Asst. U.S. Atty.  (C. V. Spratley, Jr., U.S. Atty., on brief), for appellee.
Before SOPER, HAYNSWORTH and J. SPENCER BELL, Circuit Judges.
PER CURIAM.


1
This petitioner was arrested and indicted for illegal possession and sale of narcotic drugs in the District of Columbia.  He was tried in the District Court for the District of Columbia and was convicted in that court on November 7, 1957.  He was sentenced to a maximum of twelve years imprisonment.  Upon direct appeal from this conviction to the Court of Appeals for the District of Columbia he raised the issue of entrapment, and that court affirmed the conviction.  Hunt v. United States, 103 U.S.App.D.C. 309, 258 F.2d 161 (D.C.Cir.1958).  He has been imprisoned since the date of conviction in the Federal Penitentiary for the District of Columbia in Lorton, Virginia.


2
In October of 1959 Hunt filed a motion to vacate judgment and sentence under 28 U.S.C.A. 2255 in the District Court for the District of Columbia.  That court denied the motion.  Petitioner filed an application to appeal from that denial in forma pauperis.  The District Court denied this application as frivolous and not in good faith.  Petitioner's appeal from this decision was dismissed as frivolous.  The Supreme Court denied certiorari at 364 U.S. 943, 81 S. Ct. 464, 5 L. Ed. 2d 374 (1961).


3
Hunt filed the present petition for writ of habeas corpus in the District Court for the Eastern District of Virginia, the place of his imprisonment.  This was denied without a hearing in the court below.


4
We have examined at great length the many contentions contained in this prolix and inartistically drawn petition.  We are satisfied that all of them may be raised by motion under Sec. 2255.  Therefore, the District Court below was without jurisdiction to grant the writ.  Morris v. United States, 254 F.2d 812 (4 Cir. 1958); Gaylord v. Clemmer, 242 F.2d 872 (4 Cir. 1957).


5
Affirmed.